Citation Nr: 1516878	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-14 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided at St. Vincent's Medical Center on May 21, 2012.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to May 1970, including service in the Republic of Vietnam from August 1968 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida.  

FINDINGS OF FACT

The Veteran was hospitalized at a private hospital from May 18, 2012, to May 21, 2012, and the designated VA clinicians who reviewed the matter disagreed as to whether the date of stabilization was May 20, or May 21.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for unauthorized medical services for treatment provided by St. Vincent's on May 21, 2012, have been met.  38 U.S.C.A. §§ 1728, 1725, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.120-17.132, 17.133, 17.1000-17.1008, (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking payment or reimbursement for treatment received on May 21, 2012, at a private hospital.  The record shows that he was transported to this hospital by ambulance after being found conscious, but nonresponsive in his home after having a seizure.  He was admitted on May 18, 2012, and discharged on May 21, 2012.  Upon application to VA, his expenses were paid from May 18, 2012, until May 20, 2012, the date on which VA determined he had become stabilized.  

The Board notes that the Veteran is not shown to have any other medical insurance, and he is not service-connected for the medical condition at issue.  Therefore, eligibility for payment or reimbursement under 38 U.S.C.A. § 1728.   (The remaining conditions allowing for payment or reimbursement under 38 U.S.C.A. § 1728 are not indicated.  Rather, he is seeking payment or reimbursement under 38 U.S.C.A. § 1725, which authorized VA to provide payment or reimbursement for non-service-connected disabilities.  



A.  Applicable Law

Payment or reimbursement under 38 U.S.C. 1725 for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged)) will be made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center); 

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and 

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.  

As specified in 38 C.F.R. § 17.1005(b) , VA considers that an emergency ends when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, a veteran who received emergency treatment:

(1) Could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment, or

(2) Could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment.

As an exception, 38 C.F.R. § 17.1005(c) establishes that claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergency treatment, only if:

(1) The non-VA facility notified VA at the time the veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans) and the transfer of the veteran was not accepted, and

(2) The non-VA facility made and documented reasonable attempts to request transfer of the veteran to VA (or to another Federal facility that VA has an agreement with to furnish health care services for veterans), which means the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the veteran's progress/physicians' notes, discharge summary, or other applicable medical record.

Furthermore, as set forth in 38 C.F.R. § 17.1005(d), if a stabilized veteran who requires continued non-emergency treatment refuses to be transferred to an available VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans), VA will make payment or reimbursement only for the expenses related to the initial evaluation and the emergency treatment furnished to the veteran up to the point of refusal of transfer by the veteran.



B.  Discussion

Here, the claim was denied because the Veteran was found to have been stabilized on May 20, 2012.  It is not reasonably in dispute that (a) the facility was a hospital emergency department; (b) his treatment for seizures was one that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; (c) he was brought to a hospital in an ambulance and the ambulance personnel appear to have determined that St. Vincent's was the nearest available facility; (d) the Veteran was enrolled for treatment in the VA health care system; (e)-(f) he had no other medical insurance and is otherwise financially liable for the treatment; and (g) this was not a work-related condition; and (h) he is not eligible under 38 U.S.C.A. § 1728. 

As to the date of stabilization, three different VA clinicians at the VA facility reviewed the matter.  The initial clinician marked "Approval" for treatment from May 18, 2012, to May 21, 2012, indicating that the clinician found that his entire admission to be considered an emergency and that stabilization had not been reached until the date of discharge.  Two other VA clinicians at the facility reviewed the matter and found that the date of stabilization was May 20, 2012.  On this question, the determination of the designated VA clinicians is controlling.  However, the record indicates a disagreement amongst these VA clinicians.  Thus, the Board will resolve reasonable doubt in the Veteran's favor and find that the emergency did not end until May 21, 2012.  See 38 C.F.R. § 17.1005(b).  As such, the claim must be granted.  


ORDER

Payment or reimbursement of unauthorized medical expenses for treatment provided at St. Vincent's Medical Center on May 21, 2012, is granted

____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


